UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7491


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MANUEL TABARES-CASTILLO, a/k/a Papa,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:12-cr-00088-BO-1)


Submitted: December 13, 2021                                      Decided: January 14, 2022


Before MOTZ, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manuel Tabares-Castillo appeals from the district court’s order denying his motion

for compassionate release. Upon our review of the record, we affirm.

       The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i), if “extraordinary and compelling reasons warrant such a reduction,”

upon a motion by the Bureau of Prisons’ (BOP) Director or by the defendant after he has

exhausted his administrative remedies with the BOP. 18 U.S.C. § 3582(c)(1)(A)(i). When

deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a district court

generally proceeds in three steps. See United States v. High, 997 F.3d 181, 185-86 (4th

Cir. 2021). First, the court determines whether “extraordinary and compelling reasons”

support a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i); High, 997 F.3d at 186. Next,

the court considers whether “a [sentence] reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii); High,

997 F.3d at 186. Finally, if the court finds that extraordinary and compelling reasons

warrant relief, the court must consider the 18 U.S.C. § 3553(a) sentencing factors “in

deciding whether to exercise its discretion to reduce the defendant’s term of

imprisonment.” High, 997 F.3d at 186.

       We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam). A

court abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law. Id. at 332. When considering a defendant’s

                                                2
motion for compassionate release, a court must “‘set forth enough to satisfy [our] court that

[it] has considered the parties’ arguments and has a reasoned basis for exercising [its] own

legal decisionmaking authority,’ so as to ‘allow for meaningful appellate review.’” High,

997 F.3d at 190 (quoting Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018)

(emphasis omitted)).

       We conclude that the district court did not abuse its discretion when it determined

that, despite Tabares-Castillo’s health, the § 3553(a) sentencing factors weighed against

granting compassionate release. Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             3